Citation Nr: 1502704	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right ear disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from May 1963 to May 1965 and from May 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the proceeding is of record.  In an August 2012 decision, the Board reopened the claim for service connection for a right knee disability, and then remanded the matter and the issue of entitlement to service connection for a right ear disability for further evidentiary development.  In the August 2012 decision, the Board also remanded the issue of entitlement to service connection for a kidney disability.  An April 2013 rating decision granted service connection for residuals of an injury to an ectopic right kidney and assigned a 0 percent rating, effective April 9, 2008.  That is considered a full grant of the benefit sought on appeal.  Therefore, the matter is no longer on appeal.

In a separate August 2012 decision, the Board denied waiver of recovery of an overpayment of VA pension benefits.  That issue is also no longer before the Board.  

The issue of entitlement to service connection for a left knee disability has been raised by the record in a September 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right knee disability is REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had right ear problems that preexisted entrance to service.  

2.  Clear and unmistakable evidence shows that the Veteran's preexisting right ear problems were not permanently aggravated beyond the normal progression during his active military service.  


CONCLUSION OF LAW

A right ear disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letter dated in June 2008, prior to the rating decision on appeal. 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to substantiate the claim, including at the videoconference hearing in December 2011.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided a VA examination in November 2012 that included an opinion based on a review of the record.  Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ear disability.  The Veteran's service medical records show that he was found to have pre-existing external and medial chronic otitis with drainage of the right ear.  He underwent an ear, nose and throat consultation in February 1963, which gave an impression of minimal right otitis externa, not disabling for active duty status.  In May 1963, he had external and medial chronic otitis, bilaterally, but was deemed qualified for service.  He was treated for right otitis media in November 1963, right otitis externa in December 1963, and a right ear infection in October 1967.  The evidence shows clear and unmistakable evidence that the disability preexisted entrance to service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).  However, there is nothing in the record that supports a conclusion that the disability was aggravated beyond the normal progression during either period of active duty.  He did not seek any further treatment other than on the three occasions noted above.  Aggravation may not be conceded where a disability underwent no increase in severity during service.  38 C.F.R. § 3.306 (2014); Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of aggravation created by 38 C.F.R. § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228 (1991).  

Moreover, on VA examination in November 2012, the clinician concluded that there was no evidence to suggest that the Veteran's preexisting ear condition was aggravated during active duty.  Although he was treated for ear infection on three occasions during his first period of duty, his reenlistment physical showed no abnormality of the ears, and he was not treated for any ear infections during his second period of duty.  Therefore, it was less likely that his current ear problems were related to service.  The claims file was reviewed and the examiner explained the findings and conclusions.  Accordingly, the Board has accorded this opinion significant probative value.  Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 12 Vet. App. 185 (1999).  The Veteran has not provided a competent, medical statement to the contrary.

The Board has considered the Veteran's statements in support of his claim.  He is competent to report that he had earaches and ear problems in service, and after discharge from active duty.  However, he is not competent to diagnose himself with an ear infection, or to attribute his later complaints and need for surgery to a specific cause, including any incidents during active service.  Ear diseases are complex disorders that require specialized training and testing for a determination as to diagnosis and causation, and the Veteran has not demonstrated that he has medical training to render such opinions.  Therefore, his statements alone cannot be accepted as competent evidence sufficient to establish service connection for a headache disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidence of record clearly and unmistakably shows that the VA examiner found that the preexisting disability did not undergo any permanent increase in severity during service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right ear disability is denied.  


REMAND

In the August 2012 remand, the Board requested that the RO obtain an opinion pertaining to the etiology of the Veteran's right knee disability.  In the November 2012 VA examination report, the clinician noted that "[e]xtensive review of the chart was performed," and "the only evidence of knee injury was that found in 1964 when [the] veteran complained of trick knee of left knee, no documentation exists of right knee injury until 1993."  However, the Veteran's service medical records show that he was seen for complaints of a right knee injury while playing tennis in October 1967, and a consult in November 1967 noted chondromalacia of the right patella.  That was noted in the Board remand.  

Since the opinion was not based on a complete factual record, it is not probative and another examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provide an examination or obtains an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of any current right knee disability.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee disability is due to, or was aggravated by, the Veteran's active service.  The examiner should specifically discuss the significance of the October 1967 knee injury during service.  If any current right knee disability is attributable to factors unrelated to active service, the examiner should specifically so state.  A complete rationale for the opinion should be provided.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


